Citation Nr: 0018706	
Decision Date: 07/17/00    Archive Date: 07/25/00

DOCKET NO.  99-00 303A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than February 7, 
1997 for the grant of service connection for hiatal hernia 
and Barrett's esophagus with irritable bowel syndrome. 

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
bilateral foot disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
low back disorder.


ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel



INTRODUCTION

The veteran had active military service from May 1979 to May 
1983.  He also had a period of active duty for training from 
January to April 1979.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Philadelphia, Pennsylvania, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In August 1998, RO granted service connection for the 
veteran gastrointestinal disability (GI) and assigned a 30 
percent evaluation, effective from February 1997.  In October 
1998, the RO declined to reopen previously denied claims for 
service connection for a bilateral foot order and for a low 
back disorder.  The veteran appealed these determinations to 
the Board.

After the grant of service connection for the veteran's GI 
disability, he initially indicated his agreement with the 30 
percent evaluation assigned.  However, in an October 1998 
statement, he requested a 60 percent evaluation for the 
condition, which the RO construed as a notice of disagreement 
with the evaluation assigned.  Although a statement of the 
case on the question of the evaluation for the veteran's GI 
disability was issued in May 1999, the veteran has not filed 
a substantive appeal as to that issue.  Hence, the issue is 
not before the Board.  

After certification of the appeal to the Board, the veteran 
submitted a letter from M. Ufberg, M.D., dated in January 
1991, pertaining to treatment for multiple disabilities, to 
include foot problems.  Submission of additional evidence 
directly to the Board without waiver by the veteran of 
consideration of that evidence by the RO ordinarily triggers 
a remand for such consideration under the provisions of 
38 C.F.R. § 20.1304(c) (1999).  However, in this case, 
letters from Dr. Ufberg dated in February 1991 and November 
1992 containing the same information were already of record 
and were considered by the RO.  As the newly submitted 
evidence is merely cumulative of evidence previously of 
record, the Board finds that it does not constitute 
"additional" evidence within the meaning of section 
20.1304.  Moreover, given the Board's favorable resolution of 
the petition to reopen the claim for a bilateral foot 
disorder (as noted below), a remand is unnecessary.  

FINDINGS OF FACT

1.  The Board denied the veteran's original claim for service 
connection for a gastrointestinal disorder in December 1996.

2.  VA received his reopened claim for service connection for 
a gastrointestinal disorder on February 7, 1997.

3.  The veteran subsequently was granted service connection 
effective the date of receipt of that reopened claim.

4.  In December 1996, the Board also denied service 
connection for a bilateral foot disorder and a low back 
condition essentially on the basis that neither condition was 
shown to be related to service.  

5.  New evidence associated with the claims file since the 
Board's December 1996 denial includes medical opinions 
indicating the existence of a relationship between the 
veteran's military service and current foot problems and a 
low back condition.


CONCLUSIONS OF LAW

1.  The claim for an effective date for a grant service 
connection for hiatal hernia and Barrett's esophagus with 
irritable bowel syndrome prior to February 7, 1997 is without 
legal merit.  38 U.S.C.A. § 5110(a), (b)(1) (West 1991); 
38 C.F.R. § 3.400(b)(2), (q)(1)(ii) (1999).

2.  New and material evidence has been presented, and the 
claims for service connection for a bilateral foot disorder 
and for a low back disability are reopened.  38 U.S.C.A. §§ 
5107, 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

3.  The claims for service connection for a bilateral foot 
disorder and for a low back disability are well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Earlier Effective Date 

The veteran initially claimed entitlement to service 
connection for a "stomach condition" on an application for 
received by the VA in February 1989.  That claim was denied 
by the RO in a decision dated in August 1989 and the veteran 
was notified of that decision.  He appealed the denial of 
service connection.  In a decision dated in December 1996 the 
Board denied his claim for service connection for a stomach 
disorder on the basis that the claim was not well-grounded.  

The evidence of record at the time of that Board decision 
included service medical records which showed that the 
veteran had been treated on several occasions for 
gastrointestinal upset usually associated with eating certain 
foods including seafood and pizza.  A private medical record 
showed that the veteran had been seen in June 1983 
complaining of left substernal burning worsened by some foods 
and worse after meals.  The assessment was gastroesophageal 
reflux or irritable bowel.  In October 1986 the veteran was 
seen for gastrointestinal complaints determined to be viral 
gastroenteritis.  On VA examination in May 1989 the veteran 
reported that a barium enema in 1982 and recent 
gastrointestinal x-rays were normal.  Diagnoses at that time 
included psychophysiological gastrointestinal reaction with 
irritable bowel syndrome.  Subsequent diagnoses included 
hiatal hernia, reflux esophagus and irritable bowel syndrome.  
The Board concluded that the evidence did not establish a 
relationship between the veteran's current gastrointestinal 
complaints and service.

The veteran filed a claim for service connected for a stomach 
condition that was received by the VA on February 7, 1997.  
With his attempt to reopen his claim he provided a letter 
from M. Ufberg, M.D., in which the doctor opined that 
symptoms shown in service in 1980 and 1981 were compatible 
with the veteran's now established diagnoses of hiatal hernia 
with reflux esophagus and irritable bowel syndrome.  
Additionally, the results of an endoscopy done in November 
1997 showing Barrett's esophagus, a small hiatal hernia and 
mild gastritis was added to the record.  In a rating action 
in February 1998 the RO granted service connection for hiatal 
hernia and Barrett's esophagus with irritable bowel syndrome.  
A 10 percent rating (later increased to 30 percent) was 
assigned effective February 7, 1997, the date of receipt of 
the veteran's reopened claim.

The effective date of award of disability compensation (i.e., 
from a grant of service connection) based on an original 
claim is the date of discharge from service if application 
therefor is received within one year after discharge.  
Otherwise, the effective date of award is the date of receipt 
of the claim or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a), (b)(1) (West 1991); 38 C.F.R. 
§ 3.400(b)(2) (1999).  Where compensation benefits are 
granted based on new and material evidence received after 
final disallowance of a claim, the effective date of award is 
the date of receipt of the new claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii) 
(1999).

In this case, the Board denied the veteran's initial claim 
for service connection for a gastrointestinal disorder in 
December 1996.  That decision is final.  See 38 U.S.C.A. 
§§ 7103, 7104 (West 1991); 38 C.F.R. § 20.1100 (1999).  
Accordingly, in this case the law clearly provides that the 
effective date for the ultimate grant of service connection 
for that condition may not be earlier me earlier than the 
date of receipt of the reopened claim, February 7, 1997.  
There simply is no provision of law that would permit an 
earlier effective date for the grant of service connection 
(and hence, the award of compensation benefits) based on the 
veteran's assertion that his gastrointestinal disorder 
existed from an earlier date.  While the veteran's assertion 
may well be true, the evidence to establish service 
connection for his psychiatric disorder was not received 
earlier that the February 7, 1997 date of receipt of his 
reopened claim.  

The Board notes that, while the veteran has expressed 
dissatisfaction with the prior Board decisions issued in this 
case, he has not filed a motion for revision of any of the 
prior Board decisions which denied service connection for a 
psychiatric disorder based on clear and unmistakable error in 
accordance with the provisions of 38 U.S.C.A. § 7111 
(West 1991 & Supp. 1999); 38 C.F.R. § 20.1404 (1999).

Under these circumstances, the Board must conclude that there 
is no legal basis for assignment of an earlier effective date 
for the grant of service connection.  Where, as here, the law 
and not the evidence is dispositive, the appeal must be 
terminated or denied as without legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 


II.  New and Material Evidence 

In December 1996, the Board also denied service connection 
for a bilateral foot disorder and for a spine disorder on the 
grounds that the veteran had not established a well-grounded 
claim for either disorder in that he had not provided medical 
evidence of a causal relationship between a present foot or 
spine disorder and any incident of service.  As noted above, 
that Board's decision is final; hence, the determinations as 
to bilateral foot and low back conditions are not subject to 
revision on the same factual basis.  See 38 U.S.C.A. § 
7104(b) (West 1991). 

In Elkins v. West, 12 Vet. App. 209 (1999) (en banc), the 
United States Court of Appeals for Veterans Claims 
(hereinafter the Court), held that the United States Court of 
Appeals for the Federal Circuit (Federal Circuit), in Hodge 
v. West, 155 F.3d 1356 (Fed Cir 1998), articulated a three- 
step process for consideration of a previously denied claim: 
first it must be determined whether new and material evidence 
has been presented under 38 C.F.R. § 3.156(a); second, if new 
and material evidence has been presented, immediately upon 
reopening, it must be determined whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C.A. § 5107(a); and 
third, if the claim is well grounded, the adjudicator may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  See also Winters 
v. West 12 Vet. App. 203 (1999) (en banc).

"New and material" evidence is evidence not previously 
submitted, cumulative or redundant, and which by itself, or 
along with evidence previously submitted, is so significant 
that it must be considered to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156 (a) (1999).

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  
Consideration must be given to all of the evidence received 
since the last disallowance of these claims on any basis, or, 
in this case, since the RO's May 1984 decision.  Evans v. 
Brown, 9 Vet. App 273, 282-83 (1993).

A.  Bilateral Foot Disorder

At the time of the December 1996 denial of service connection 
for a bilateral foot disorder, the evidence of record 
consisted of service medical records that showed that on one 
occasion in November 1978 it was reported that the veteran 
had mild asymptomatic pes planus of the right foot.  His feet 
were reported to be normal at the time of his separation 
examination in May 1983.  

Following service, the earliest evidence of a foot disorder 
is a March 1987 complaint of pain in the right big toe.  The 
assessment was questionable gout versus bunion with 
inflammation.  The record also reflects a diagnosis of 
bilateral hallux valgus with severe pain on walking and 
degenerative joint disease in August 1990.  Letters from Dr. 
Ufberg dated in February 1991 and October 1992 showed that 
the veteran had pain in the right foot recently diagnosed as 
degenerative arthritis.  

The additional evidence received since the December 1996 
decision of the Board consists of a statement from Dr. Lori 
Kocur-Wilde who reported in April 1997 that the veteran had 
bilateral pes planus with limited range of motion in eversion 
of the of the subtalar joints.  Dr. Kocur-Wilde opined that 
it was possible that marching in military boots related to 
the veteran's foot pain.  

The Board decision denying service connection for a foot 
disorder was based on the lack of a nexus between his present 
foot disorder and any incident of service.  The additional 
evidence on this issue that has been received, consisting of 
the statement from Dr. Kocur-Wilde, is "new" in that it was 
not previously of record and is not duplicative or cumulative 
of other evidence previously of record.  While not definitive 
in relating a current foot disability to the veteran's 
military service, that opinion suggests a possible 
relationship between current foot problems (pain) and his 
military service.  As such, the Board finds that this new 
evidence is relevant and probative and is so significant that 
it must be considered to fairly decide the merits of the 
veteran's claim.  That is, it is "material."  See 38 C.F.R. § 
3.156; Hodge, supra.  Thus, since new and material evidence 
has been submitted, the veteran's claim for service 
connection for a bilateral foot disorder is reopened, and 
must be considered on a de novo basis.

B.  Low Back Disability

At the time of the December 1996 Board denial of service 
connection for a low back disorder, the evidence of record 
consisted of service medical records which showed one episode 
of complaints of low back pain during service which resulted 
in a diagnosis of lumbar sprain/strain.  There was no further 
indication of a low back disorder until 1989, several years 
after the veteran's separation from service.  

The additional evidence received since the December 1996 
decision of the Board consists of a statement from Richard T. 
Adams, Jr., D.C., who reported having treated the veteran 
since 1994 for chronic recurrent low back pain.  Dr. Adams 
opined that the veteran's current low back pain was 
consistent with his July 1982 injury and that mismanagement 
of that injury had allowed a state of chronicity with 
associated arthritis to develop in the veteran's lumbar 
spine.  Also added to the record is a report of VA 
examination in November 1997 in which the examiner opined 
that the veteran's current back condition did not result from 
any particular injury in service.  

The opinion of Dr. Adams concerning the origin of the 
veteran's back disorder is "new" because it was not 
physically of record when the Board denied his claim in 
December 1996 and it was not otherwise cumulative or 
redundant of the evidence that was on file at the time of 
that decision.

In addition, the Board finds that this new evidence is 
relevant and probative and is so significant that it must be 
considered to fairly decide the merits of the veteran's 
claim.  That is, it is "material."  See 38 C.F.R. § 3.156; 
Hodge, supra.  Thus, since new and material evidence has been 
submitted, the veteran's claim for service connection for a 
low back disability is reopened and must be considered on a 
de novo basis.

III.  Well grounded analysis

Having reopened the veteran's claims for service connection 
for a bilateral foot disorder and a low back disability, the 
next step is to determine whether each of the claims is well 
grounded. See Elkins, 12 Vet. App. at 218-19.

In order for a claim for service connection to be well- 
grounded, there must be competent evidence (lay or medical, 
as appropriate) of: (1) a current disability; (2) an in-
service injury or disease ; and (3) a nexus between the 
current disability and the in-service injury or disease (or, 
in a secondary service connection claim, a nexus between the 
current disability and a service-connected disability).  See 
Epps v. Gober, 126 F.3d 1464, 1468 (1997); Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).

Here, the Board finds that the same evidence that constitutes 
new and material evidence to reopen each of the claims--
namely, the April 1997 statements of Drs. Kucor-Wilde and 
Adams-is sufficient, along with the other evidence of 
record,  to well ground each of the claims.  Hence, each of 
the veteran's claim is plausible and capable of 
substantiation and, thus, well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  


ORDER

An effective date earlier than February 7, 1997 for the grant 
of service connection for hiatal hernia and Barrett's 
esophagus with irritable bowel syndrome is denied.

The petitions to reopen the claims for service connection for 
a bilateral foot disorder and for a low back disability are 
granted, and the claims are hereby reopened.  

As evidence of well-grounded claims for service connection 
for a bilateral foot disorder and for a low back disability 
have been submitted, the appeal as to these issues is allowed 
to this extent.


REMAND

As the veteran's claims for service connection for a 
bilateral foot disorder and low back disability are well 
grounded, VA has a duty to assist the veteran in the 
development of facts pertaining to these claims.  See 38 
U.S.C.A. § 5107(a) (West 1991).  

As to the claim for a bilateral foot disorder, and in light 
of Dr. Kokur-Wilde's opinion relating foot pain to marching 
in the military, the Board finds that the veteran should 
undergo a podiatry examination to determine whether, in fact, 
there exists any relationship between a current foot disorder 
and the veteran's active military service.  Moreover, as new 
evidence received in connection with the veteran's reopened 
claim for a low back disorder consists of apparently 
conflicting medical opinions, the Board should undergo 
further evaluation for a medical opinion to resolve the 
conflict.

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

1.  The RO should schedule the veteran 
for a VA podiatry examination by an 
appropriate specialist.  All indicated 
tests and studies should be accomplished, 
and all clinical findings should be 
reported in detail.  The claims file, to 
include a complete copy of this REMAND, 
must be furnished to, and reviewed by, 
the examiner.  Based on his/her 
examination of the veteran, and review of 
the case, the examiner should express an 
opinion as to whether it is at least as 
likely as not that the veteran currently 
suffers from any foot disorder as a 
result of injury or disease during his 
active military service.  Specifically, 
if pes planus is diagnosed, the examiner 
is requested to address:  a) whether 
(based on the notation of pes planus on 
the service entrance examination) pes 
planus preexisted service; and if so, b) 
whether the condition permanently 
underwent an increase in severity in 
service.  If aggravation is found, the 
examiner should attempt to quantify the 
extent of additional disability resulting 
from the aggravation.  The examiner must 
set forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed (to include, as 
necessary, citation to specific evidence 
of record) in a typewritten report.

2.  The RO should schedule the veteran 
for a VA orthopedic examination by an 
appropriate specialist.  All indicated 
tests and studies should be accomplished, 
and all clinical findings should be 
reported in detail.  The claims file, to 
include a complete copy of this REMAND, 
must be furnished to, and reviewed by, 
the examiner.  Based on his/her 
examination of the veteran, and review of 
the case, the examiner should express an 
opinion as to whether it is at least as 
likely as not that the veteran currently 
suffers from a low back disability as a 
result of injury or disease in service.  
In reaching this determination, the 
examiner must specifically address Dr. 
Adams' opinion relating an in-service 
injury to current low back disability.  
The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed (to include, 
as necessary, citation to specific 
evidence of record) in a typewritten 
report.

3.  After completion of the requested 
development, and after completion of any 
other development deemed warranted by the 
record, the RO should readjudicate each 
claim for service connection in light of 
all evidence of record and all pertinent 
legal authority.  The RO must provide 
adequate reasons and bases for its 
decision, citing to all governing legal 
authority and precedent, and addressing 
all issues and concerns that were noted 
in this REMAND.

4.  If any benefits sought on appeal are 
again denied, the veteran must be 
furnished a supplemental statement of the 
case and given an opportunity to submit 
evidence and arguments in response 
thereto, prior to the case being returned 
to the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals




 

